               Case 4:20-mj-70596-MAG Document 10 Filed 09/15/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)                                          FILED
 3 Chief, Criminal Division

 4 RYAN REZAEI (CABN 285133)                                   Sep 15 2020
   Assistant United States Attorney
 5                                                          SUSANY. SOONG
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612                    CLERK, U.S. DISTRICT COURT
          Telephone: (510) 637-3680                 NORTHERN DISTRICT OF CALIFORNIA
 7        FAX: (510) 637-3724                                   OAKLAND
          ryan.rezaei@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. 4:20-MJ-70596-MAG
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   SEPTEMBER 15, 2020, TO OCTOBER 15, 2020,
15      v.                                            )   AND ORDER
                                                      )
16   LUIS HUMBERTO SANCHEZ,                           )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Luis Humberto Sanchez, that time be excluded under the Speedy Trial Act from September

21 15, 2020, through October 15, 2020, at 10:30 a.m. The defendant is currently charged by complaint

22 with one count of possession with intent to distribute methamphetamine, and had his initial appearance

23 on July 22, 2020. The parties are next set to appear for a preliminary hearing tomorrow, September 15,

24 2020, at 10:30 a.m.

25           The parties hereby agree that the September 15 preliminary hearing should be vacated, and that a
26 status on a preliminary hearing or arraignment on an information should be set for October 15, 2020, at

27 10:30 a.m., in order to ensure effective preparation of defense counsel. See 18 U.S.C.

28 § 3161(h)(7)(B)(iv). The government has provided initial discovery, including police reports and

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     No. 4:20-mj-70596-MAG                                                                      v. 7/10/2018
              Case 4:20-mj-70596-MAG Document 10 Filed 09/15/20 Page 2 of 3




 1 photographs of an exchange over an encrypted messaging service, but must still produce a very large

 2 forensic image of the defendant’s phone.

 3          The parties agree that vacating the September 15 preliminary hearing and setting a status on a

 4 preliminary hearing for October 15, 2020, at 10:30 a.m., is necessary in order to ensure effective

 5 preparation of counsel, taking into account the exercise of due diligence. The parties concur that there is

 6 good cause for an extension of time for a preliminary hearing under Rule 5.1 of the Federal Rules of

 7 Criminal Procedure and to exclude time for the filing of an indictment or information under the Speedy

 8 Trial Act, 18 U.S.C. § 1361(h)(7)(B)(4).

 9          The parties jointly request the date of October 15, 2020, at 10:30 a.m. for a status on a

10 preliminary hearing or arraignment on an information.

11          The parties further stipulate and agree that the ends of justice served by excluding the time from

12 September 15, 2020, through October 15, 2020, from computation under the Speedy Trial Act outweigh

13 the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

14          The undersigned Assistant United States Attorney certifies that he has obtained approval from

15 counsel for the defendant to file this stipulation and proposed order.

16

17          IT IS SO STIPULATED.

18 DATED:                                                          /s/                  ___
                                                          RYAN REZAEI
19                                                        Assistant United States Attorney

20
     DATED:                                                        /s/                ___
21                                                        JOHN PAUL REICHMUTH
                                                          Counsel for Defendant Luis Humberto Sanchez
22

23                                                    ORDER

24          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

25 September 15, 2020, preliminary hearing date is vacated, and a status on a preliminary hearing or

26 arraignment on an information is set for October 15, 2020, at 10:30 a.m. Failing to grant a continuance

27 would be likely to result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i).

28          The Court finds that failing to exclude the time from September 15, 2020, through October 15,

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     No. 4:20-mj-70596-MAG                                                                       v. 7/10/2018
              Case 4:20-mj-70596-MAG Document 10 Filed 09/15/20 Page 3 of 3




 1 2020, would unreasonably deny defense counsel and the defendant the reasonable time necessary for

 2 effective preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

 3          With the consent of the defendant, and taking into account the public interest in the prompt

 4 disposition of criminal cases, the court sets a status on a preliminary hearing or arraignment on an

 5 information for October 15, 2020, at 10:30 a.m., and - based on the parties’ showing of good cause -

 6 finds good cause for extending the time limits for a preliminary hearing under Federal Rule of Criminal

 7 Procedure 5 .1 and for extending the 30-day time period for an indictment under the Speedy Trial Act

 8 (based on the exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 316l(b).

 9          The Court further finds that the ends of justice served by excluding the time from September 15,

10 2020, to October 15, 2020, from computation under the Speedy Trial Act outweigh the best interests of

11 the public and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

12 HEREBY ORDERED that the time from September 15, 2020, through October 15, 2020, shall be

13 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

14          IT IS SO ORDERED.

15
            September 15, 2020
16 DATED: ___________________                                    ___________________________
                                                                 ALEX G. TSE
17                                                               United States Magistrate Judge

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     No. 4:20-mj-70596-MAG                                                                     v. 7/10/2018
